United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1129
                       ___________________________

                                Jesse L. Morgan

                                     Plaintiff - Appellee

                                        v.

Vogler Law Firm, P.C.; Vincent D. Vogler; Vincent V. Vogler; Ronald K. Reynolds

                                Defendants - Appellants
                       ___________________________

                               No. 19-1175
                       ___________________________

                                Jesse L. Morgan

                                     Plaintiff - Appellant

                                        v.

Vogler Law Firm, P.C.; Vincent D. Vogler; Vincent V. Vogler; Ronald K. Reynolds

                                   Defendants - Appellees
                                 ____________

                   Appeals from United States District Court
                 for the Eastern District of Missouri - St. Louis
                                 ____________
                           Submitted: December 10, 2019
                             Filed: February 12, 2020
                                   [Unpublished]
                                  ____________

Before ERICKSON, ARNOLD, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

        Jesse Morgan sued Vogler Law Firm, Vincent D. Vogler, and Vincent V.
Vogler, alleging they violated the Fair Debt Collection Practices Act, 15 U.S.C. §
1692 et seq., and he sued Ronald K. Reynolds, alleging he violated the Missouri
Merchandising Practices Act, Mo. Rev. Stat. § 407.010 et seq. The district court
granted summary judgment in favor of Morgan and awarded him $3,223.48 in
statutory damages and $61,890.00 in attorneys’ fees calculated under the lodestar
approach. The order awarding attorneys’ fees and costs to Morgan was entered on
December 3, 2018, creating a January 2, 2019, appeal deadline. The deadline passed
without any notice of appeal having been filed. On January 15, nearly two weeks
after the appeal was due, Reynolds and the Vogler defendants moved for leave to file
a late notice of appeal, asserting a computer server error prevented filing a timely
notice. The court granted the motion. Both sides now appeal.

       We review the grant of a motion to extend time to file a notice of appeal for
abuse of discretion. Gibbons v. United States, 317 F.3d 852, 853-54 (8th Cir. 2003).
In a civil case, a party must file a notice of appeal within thirty days of the entry of
judgment or order from which they appeal. Fed. R. App. P. 4(a)(1)(A). The district
court may extend the time to file a notice of appeal if the party: (1) moves to extend
no more than thirty days after the deadline has passed, and (2) shows excusable
neglect or good cause for failing to timely file. Fed. R. App. P. 4(a)(5)(A). The
relevant standard in this case is excusable neglect. See Gibbons, 317 F.3d at 853 n.3


                                          -2-
(explaining that “good cause” applies to reasons for delay outside a party’s control
under Rule 4, as clarified in the advisory notes).

       A party must provide a satisfactory explanation to merit an extension based on
excusable neglect. Gibbons, 317 F.3d at 855. Determining whether a party has
shown excusable neglect requires equitable analysis “taking account of all relevant
circumstances surrounding the party’s omission.” Pioneer Inv. Servs. Co. v.
Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). The party’s reason for the
delay is critical to our inquiry. Lowry v. McDonnell Douglas Corp., 211 F.3d 457,
463 (8th Cir. 2000).

       Appellants’ notice of appeal was due January 2, 2019. On January 15, 2019,
they filed a motion to extend time to file the notice, having missed the January 2
deadline. The motion detailed a computer server malfunction at the Vogler
defendants’ law firm, which prevented attorneys from sending an email to Reynolds
containing a proposed notice of appeal.

       According to the motion and accompanying declarations, system repairs were
made December 23, 2018, and the Vogler defendants’ attorneys became aware of the
lost email on January 5, 2019. The motion and its exhibits provide no reason at all
for the additional ten-day delay between Appellants learning of the computer error
and submitting the motion. Having failed to provide any reason for this delay, we
find Appellants have not made a showing of excusable neglect for filing an untimely
notice of appeal. The district court’s order granting the motion to extend time to file
a notice of appeal is reversed. Due to Appellants’ untimely notice and Morgan’s
waiver, we dismiss the entire appeal and do not reach the parties’ challenges to the
attorneys’ fees award.
                        ______________________________




                                         -3-